United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TRAINING & DOCTRINE COMMAND,
Monterey, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-730
Issued: September 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 14, 2012 appellant, through her attorney, filed a timely appeal from a
November 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
November 4, 2007 through July 3, 2008.
FACTUAL HISTORY
This case was previously before the Board. By decision dated July 26, 2011, the Board
affirmed a July 22, 2010 OWCP decision which found appellant did not meet her burden of
1

5 U.S.C. §§ 8101-8193.

proof to establish that she was disabled for the period November 4, 2007 through July 3, 2008
due to her accepted work-related injuries.2 The facts and circumstances as set forth in the prior
decision are hereby incorporated by reference.
On September 7, 2011 appellant requested reconsideration. Her attorney indicated that
medical evidence from Dr. Lisa Dwelle, a Board-certified family practitioner, not previously
considered was being submitted.
OWCP received evidence previously of record3 along with a May 29, 2010 letter from
Dr. Dwelle addressed to appellant’s attorney. In a May 29, 2010 letter, Dr. Dwelle referred to
her December 3, 2008 medical report, previously of record, which documented the worsening of
appellant’s psychological condition during the period November 5, 2007 through
November 3, 2008. She stated that appellant’s fall at work occurred during a time of conflict
with the chairman of her department. Dr. Dwelle noted that appellant’s experiences at her job
and the fall became known through the work environment and the Arabic community and that
appellant was a permanently disgraced female because of her belief that she was being sexually
harassed. She noted that appellant’s symptoms worsened and included depression, anxiety, pain
and insomnia and she was not able to complete any work responsibilities due to the pain and
psychiatric conditions, she could not care for her baby and was afraid to leave the house.
Dr. Dwelle described appellant’s recent condition, noting that appellant felt unsafe and, during
office visits, wore dark glasses and cried silently. She noted several medications had been
prescribed for anxiety and depression with modest improvement in symptoms and appellant and
her husband were encouraged to seek care and therapy from an Arabic and/or culturally sensitive
psychologist. Dr. Dwelle stated that appellant had deteriorated from a highly functional,
professional teacher, to a nonfunctional withdrawn ashamed female because of the environment,
colleagues and ultimately trauma at work. She opined that appellant’s ongoing symptoms were
the direct result of her work experience and made her unable to work.
By decision dated November 22, 2011, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
For each period of disability claimed, an employee has the burden of establishing that he
was disabled for work as a result of the accepted employment injury.4 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability, are

2

Docket No. 10-2229 (issued July 26, 2011). On October 29, 2007 appellant, then a 31-year-old instructor, filed
a traumatic injury claim alleging that on October 25, 2007 she fell down stairs while at work. She was hospitalized
and the employing establishment indicated her last day of employment was October 29, 2007. OWCP accepted the
claim for left elbow and left shoulder contusions, lumbar and neck sprains and a concussion without loss of
consciousness.
3

This included handwritten medical notes for the period September 29, 2007 to May 28, 2010 from the Pacific
Family Medical Group and copies of Dr. Dwelle’s progress reports from 2007 through 2008.
4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24 (1980).

2

medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.5
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.6 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.7 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.8 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted appellant’s claim for contusion of left elbow, contusion of left shoulder
region, neck and back sprains and concussion without loss of consciousness as a result of an
October 26, 2007 work-related fall down the stairs. Appellant claimed disability for the period
November 4, 2007 through July 3, 2008 due to the work-related injuries sustained on
October 26, 2007. In Docket No. 10-2229, the Board affirmed the denial of her claim for wage5

See Edward H. Horton, 41 ECAB 301 (1989).

6

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

Merle J. Marceau, 53 ECAB 197 (2001).

9

A.D., 58 ECAB 149 (2006).

10

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

loss compensation for the period November 4, 2007 through July 3, 2008.
Appellant
subsequently requested reconsideration. The Board finds that she submitted insufficient medical
evidence to establish her claim.
In her May 29, 2010 letter, Dr. Dwelle opined that appellant’s ongoing symptoms of
anxiety and depression were the direct result of her work experience and rendered her unable to
work. OWCP, however, did not accept an emotional condition related to the October 26, 2007
fall at work. For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation, not OWCP’s burden to disprove such relationship.12 Dr. Dwelle did not provide any
explanation with medical rationale on why appellant was not able to work during the period in
question because of her work-related conditions. Thus, her report is of diminished probative
value.
The other evidence of record was previously submitted and reviewed by both OWCP and
the Board.
The Board finds that the medical evidence of record is not sufficient to meet appellant’s
burden of proof with respect to the claimed dates of disability. Accordingly, OWCP properly
denied wage-loss compensation for those days.
Appellant argues on appeal that OWCP’s decision was contrary to fact and law. As
noted, the medical evidence did not sufficiently address the causal relationship of her alleged
disability during the claimed period to her accepted work-related injuries. Therefore, appellant
failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled for the period
November 4, 2007 through July 3, 2008 due to her accepted work-related injuries.

12

See G.A., Docket No. 09-2153 (issued June 10, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the November 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

